DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1, 4-8, and 10-14 are under examination. 
Claims 15-20 are withdrawn. 

Response to Arguments
Applicant’s arguments and amendments, filed May 24, 2021, with respect to the rejections made under 35 U.S.C. §112 and §101 have been fully considered and are persuasive.  The amendments are sufficient to overcome the rejection made under 35 U.S.C. §112.  Furthermore, applicants have amended the instant claims it require a particular treatment which is sufficient to integrate the judicial exception into a practical application and overcome the rejection made under 35 U.S.C. §101.  These rejections have  been withdrawn. 

Allowable Subject Matter
Claim 1, 4-8, and 10-14 allowed.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Please cancel withdrawn claims 15-20. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/Primary Examiner, Art Unit 1631